Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 03/09/2022 responding to the Office Action 11/09/2021 provided in the rejection of claims 1-20.
2.    Claims 1, 16 and 19 are amended.
3.    This office action is based on Applicants’ amendment filed on 03/09/2022 and an interview conducted on 05/13/2022 with Applicants’ representative Attorney Calmann Clements (Reg. No. 66,910).

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Calmann (Reg. No. 66,910).
6.	Claims 1, 16 and 19 are amended and claims 17-18 and 20 are canceled.
7.    The application has been amended as follows: 


IN THE CLAIMS:

1. (Currently Amended)  A computer-implemented method comprising: 
executing a test by a virtual machine guest, wherein the test includes a time limit that includes a maximum time in which the test is to be completed without causing a timeout; 
determining that the time limit is exceeded if a duration of the test exceeds the maximum time; 
determining a number of tasks scheduled to run on a host of the virtual machine; 
comparing the number of tasks scheduled to run on the host of the virtual machine to a threshold number of tasks; 
determining that the number of tasks scheduled to run on the host of the virtual machine exceeds the threshold number of tasks; and 
adjusting, in response to the determining that the time limit is exceeded and that the number of tasks exceeds the threshold, the maximum time[[.]] based on one or more indications of availability of a system, wherein the indications of availability include the tasks scheduled to run on the host of the virtual machine, 
wherein the one or more indications of availability includes an anticipated indication of availability,
wherein the adjusting includes replacing the time limit with a time limit corresponding to one or more previous indications of availability when the one or more previous indications of availability matches with one or more anticipated indications of availability, and
wherein the determining that the time limit will be exceeded prior to executing the test includes inspecting a stack and anticipating one or more indications of availability at a time of a scheduled execution of the test.

2. (Original) The method of claim 1, wherein the adjusting includes increasing the time limit.  

3. (Original) The method of claim 1, wherein the one or more indications include an amount of computing resources available.  

4. (Original) The method of claim 1, further comprising storing, in a data structure, a test duration of the executed test, the time limit, and the one or more indications of availability.  

5. (Original) The method of claim 1, wherein the adjusting is further based on one or more historical time limits.  

6. (Original) The method of claim 1, further comprising adjusting the time limit based on one or more indications of availability of the virtual machine guest.

7. (Original) The method of claim 1, further comprising temporarily suspending the time limit prior to the adjusting.

8. (Original) The method of claim 7, wherein temporarily suspending the time limit includes deleting code corresponding to the time limit.  

9. (Original) The method of claim 7, wherein temporarily suspending the time limit includes temporarily commenting out code corresponding to the time limit.  

10. (Original) The method of claim 7, wherein temporarily suspending the time limit includes temporarily increasing the time limit.

11. (Original) The method of claim 7, further comprising executing a further test while the time limit is temporarily suspended.  

12. (Original) The method of claim 11, further comprising determining that the further test is successfully executed.  

13. (Original) The method of claim 12, further comprising determining a duration of the further successfully executed test.  

14. (Original) The method of claim 13, further comprising reinstating the time limit.  

15. (Original) The method of claim 14, wherein the adjusting the time limit is also based on the duration of the further successfully executed lest.

16. (Currently Amended) A system comprising: 
a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations comprising: 
 executing a test, wherein the test includes a time limit that includes a maximum time, wherein the test is aborted if the maximum time is met; 
determining that the time limit is exceeded if a duration of the test exceeds a maximum time; and 4885-3465-3704 v.13Serial No.: 16/290,668Attorney Docket No. 49145.234US01/20181299US Response to Office Action of November 9, 2021Customer No.: 110773 
adjusting, in response to the determining, the maximum time based on one or more indications of availability of the system, wherein the indications of availability include tasks scheduled to run on a host of a virtual machine[[.]],
wherein the one or more indications of availability includes an anticipated indication of availability,
wherein the adjusting includes replacing the time limit with a time limit corresponding to one or more previous indications of availability when the one or more previous indications of availability matches with one or more anticipated indications of availability, and
wherein the determining that the time limit will be exceeded prior to executing the test includes inspecting a stack and anticipating one or more indications of availability at a time of a scheduled execution of the test.

17-18 (canceled).

19. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause at least one machine to perform operations comprising: 
scheduling a test for execution, wherein the test includes a time limit that includes a maximum time, wherein the test is aborted if the maximum time is met; 
determining that the time limit will be exceeded prior to executing the test; and 
adjusting, in response to the determining, the maximum time based on one or more indications of availability of the machine, wherein the indications of availability include tasks scheduled to run on a host of a virtual machine[[.]],
wherein the one or more indications of availability includes an anticipated indication of availability,
wherein the adjusting includes replacing the time limit with a time limit corresponding to one or more previous indications of availability when the one or more previous indications of availability matches with one or more anticipated indications of availability, and
wherein the determining that that the time limit will be exceeded prior to executing the test includes inspecting a stack and anticipating one or more indications of availability at a time of the scheduled execution of the test.

20.  (Canceled)

		Reasons for Allowance
8.	Claims 1-16 and 19 are allowable over the prior arts of record.
A.	Claims 1, 16 and 19 are amended including the features from claims 17-18 and 20.
B.	Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific limitations of:
.. determining a number of tasks scheduled to run on a host of the virtual machine; comparing the number of tasks scheduled to run on the host of the virtual machine to a threshold number of tasks; determining that the number of tasks scheduled to run on the host of the virtual machine exceeds the threshold number of tasks... wherein the adjusting includes replacing the time limit with a time limit corresponding to one or more previous indications of availability when the one or more previous indications of availability matches with one or more anticipated indications of availability, and wherein the determining that that the time limit will be exceeded prior to executing the test includes inspecting a stack and anticipating one or more indications of availability at a time of a scheduled execution of the test and all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

 Regarding claim 16, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 16, specific limitations of:
.. wherein the adjusting includes replacing the time limit with a time limit corresponding to one or more previous indications of availability when the one or more previous indications of availability matches with one or more anticipated indications of availability, and wherein the determining that that the time limit will be exceeded prior to executing the test includes inspecting a stack and anticipating one or more indications of availability at a time of a scheduled execution of the test and all other limitations/elements as claimed in claim 16. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 19, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 19, specific limitations of:
... wherein the adjusting includes replacing the time limit with a time limit corresponding to one or more previous indications of availability when the one or more previous indications of availability matches with one or more anticipated indications of availability, and wherein the determining that that the time limit will be exceeded prior to executing the test includes inspecting a stack and anticipating one or more indications of availability at a time of the scheduled execution of the test and all other limitations/elements as claimed in claim 19. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-15 are dependent upon claim 1. Since the independent claims 1, 16 and 19 are allowable, claims 2-15, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Else et al. (US Pub. No. 2020/0104170 A1) discloses determining whether the task descriptor is assigned to the processing group associated with the task scheduler for execution; if it is determined that the task descriptor is assigned to the processing group associated with the task scheduler for execution: determining whether the task descriptor is assigned to the task scheduler for execution; if it is determined that the task descriptor is assigned to task scheduler for execution: executing the task: updating the task execution time based on the current task execution time and the frequency for performing the task; and re-queuing the task descriptor in the local memory – See Abstract and specification for more details.
Kusuta et al. (US Pub. No. 2014/0019624 A1) discloses in the case of Job 2, Job B is performed and the time is measured. Then, the result is determined to be adopted if the execution time is less than 5 seconds, which is the comparative value – See paragraph [0072] and specification for more details.
Ramakrishna et al. (US Pub. No. 2017/0075791 A1) discloses the test time tracker 241 limits the time of each test and automatically aborts any tests that run for longer than a specified amount of time. For example, a user can input user-defined time limits for test execution, and the test time tracker 241 can automatically stop any test that exceeds those user-defined time limits. This way any tests that take too long do not block others that are to be executed – See paragraph [0039].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192